Citation Nr: 0302754	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to a compensable rating for scars from a shell 
fragment wound of the left leg.

(The issue of entitlement to a rating greater than 10 percent 
for residuals of a shell fragment wound of the left leg will 
be the subject of a later decision.) 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from October 1961 to December 
1964 and from August 1965 to November 1968.  

A December 1975 rating decision granted service connection 
for postoperative varicose veins of the left leg.  A zero 
percent rating was initially assigned, effective September 8, 
1975.  A 10 percent rating was later assigned, retroactive to 
September 8, 1975.  

A June 1992 rating decision granted service connection for 
scars from shell fragment wounds of the left leg.  A zero 
percent rating was initially assigned, effective September 
26, 1991.  The Board of Veterans' Appeals (Board) granted a 
10 percent evaluation for shell fragment wounds of the left 
leg.  It was determined that although the requirements for a 
compensable evaluation for scars were not present, the 
veteran did have some muscle damage warranting a compensable 
rating under Diagnostic Code 5312.  An April 1997 rating 
decision which purported to implement the Board's decision 
assigned a 10 percent evaluation for shell fragment wounds of 
the left leg (scars), retroactive to September 26, 1991.

This appeal to the Board arises from a July 1999 rating 
decision of a regional office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued the 10 
percent ratings assigned for postoperative varicose veins of 
the left leg and for residuals of shell fragment wounds of 
the leg (scars).  

In September 2001, a decision review officer held that the 
rating board misread the BVA decision and granted the 
increase under the wrong disability and Diagnostic Code.  
Thus, rating actions of April 10, 1997 and subsequent ratings 
of July 1997, July 1999 and September 2000 were held to be 
clearly and unmistakable erroneous because they granted the 
increased evaluation for the wrong condition; that is, the 
scar rather than the muscle damage.  By rating action of 
September 2001 the error was corrected and a 10 percent 
rating was assigned for the muscle damage resulting from the 
shell fragment wounds of the left leg, effective September 
26, 1991.  Additionally, it was determined that a separate 
noncompensable rating was in order for scars, shell fragment 
wound, left leg, effective from September 26, 1991.

In view of statements in the record, the Board sent the 
veteran a letter in December 2002 seeking clarification of 
whether he wished to continue his appeal of the issue of an 
increased rating for postoperative varicose veins.  The 
veteran responded to that letter by stating that he only 
wished to appeal the issue of an increased rating for left 
leg shell fragment wound residuals.  Accordingly, the Board 
concludes that the veteran has withdrawn from appellate 
consideration the issue of an increased rating for 
postoperative varicose veins.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).

The Board has deferred appellate review of the issue of an 
increased rating for residuals of a shell fragment wound of 
the leg, in order to undertake additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When that development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.

FINDING OF FACT

A scar from a shell fragment wound of the left leg is tender 
and painful to objective demonstration.

CONCLUSION OF LAW

A rating of 10 percent for a scar from a shell fragment wound 
of the left leg is warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Morning reports dated in February 1966 reflect that the 
veteran sustained a fragment wound of the left leg.  The 
available service medical records do not describe the wound 
in any detail.  

A VA examination was performed in November 1975.  The veteran 
reported that he sustained a fragment wound of the left leg 
in service.  On examination, two scars at the left knee were 
found.  They were reported to be nontender and well healed.

A VA general medical examination was performed in March 1992.  
On clinical inspection, no evidence of gunshot wounds or 
other injuries involving the skin and underlying structures 
was noted.  There was evidence of three scars involving the 
front of the left lower leg.  At the junction of the upper 
one-third and the middle one-third, there was a 1/2 inch 
round area which was well healed with evidence of loss of 
subcutaneous tissue.  There were two smaller 1/4" sized 
circular scars, both involving the mid and lower portions of 
the left anterior shin area.  It was noted that the veteran 
had undergone varicose vein surgery on the left leg in 1967.  
Well healed surgical scars were noted.  The impression was 
left lower extremity discomfort.

A VA examination of scars was performed in September 1993.  
The veteran reported that if he walked 45 feet he had 
discomfort.  It increased in severity until he went to bed.  
He also reported that the scars on his leg hurt him.  He 
walked carefully using a cane, although he did walk without 
the cane on several occasions.  On clinical inspection, a 
very small punctate scar was noted over the left shin, three 
inches below the tibial tuberosity.  There was no evidence of 
subcutaneous tissue loss or keloid formation.  There was no 
evidence of functional abnormalities involving the 
musculoskeletal system.  Range of motion of the upper and 
lower extremities was full, equal, and unrestricted.  
Examination of the muscles revealed normal muscular tone and 
strength.  No abnormal fasciculations were noted.  The range 
of motion was full and equal without weakness.  The diagnosis 
was shrapnel fragment wound injury, left leg.  It was noted 
that the veteran had a very small residual scar which 
presumably was related to the shrapnel wound.

A statement from the veteran was received by the RO on 
December 28, 1998.  He sought an increase in his VA benefits 
because he was having more problems with his left leg.

A VA examination was performed in January 1999.  Clinical 
inspection of the left lower extremity revealed a small, 1 x 
1cm scar over the anterior left tibial tuberosity.  This was 
very mildly tender to compression.  The impressions included 
history of wound of the left lower extremity in 1966 with 
residual scar and possibly neuropathic pain of the left lower 
extremity.

A hearing was held before a Decision Review Officer in 
December 1999.  The veteran's testimony was inaudible.

In his formal appeal to the Board, dated in June 2000, the 
veteran requested a hearing at a local VA office before a 
Member or Members of the Board.  The veteran later advised 
that he wished to have a hearing before the Board in 
Washington, DC, and such hearing was scheduled for June 2002.  
The veteran's representative, in a June 2002 written 
presentation, advised that the veteran was unable to attend 
the scheduled hearing due to illness and did not wish to 
reschedule.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revises section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By the statement of 
the case and supplemental statements of the case provided the 
appellant, the RO has furnished him the pertinent laws and 
regulations governing the claims and reasons for the denial 
of his claims.  The veteran has been notified of the reasons 
for the denial of his claims by the RO and what evidence was 
lacking that resulted in the denial of the claims.  
Additionally, pertinent post-service medical records have 
been associated with the record and the appellant has 
undergone examination in connection with the claims on 
appeal.  Furthermore, the appellant was offered, but declined 
the opportunity to testify at a hearing.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

A 10 percent rating is warranted for superficial scars, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).

The Board's March 1997 decision granting a 10 percent 
evaluation for residuals of shell fragment wounds of the left 
leg was predicated on cited Diagnostic Code 5312, which is 
for application to injuries to MG XII.  The Board pointed out 
that its grant of a 10 percent rating was not predicated on 
Diagnostic Code 7804, which is for application to scars which 
are tender and painful to objective demonstration.  This was 
because the Board found that the medical evidence then of 
record did not establish that shell fragment wound scars were 
tender or painful.  

A request seeking increased ratings for all service-connected 
left leg disorders was received on December 28, 1998.  
Thereafter, one wound scar was found to be very mildly tender 
on the most recent VA examination for rating purposes in 
January 1999.  Thus, evidence added to the record since the 
date of the request for an increased evaluation for scar 
resulting from shell fragment wound shows the presence of an 
objectively demonstrated painful and tender scar.  
Accordingly, the Board grants a 10 percent evaluation for a 
scar from a shell fragment wound of the left leg.


ORDER

Entitlement to a 10 percent rating for a scar from a shell 
fragment wound of the left leg is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

